Exhibit 99.1 For further information: David A. Crittenden Chief Financial Officer DCrittenden@goutsi.com (586) 467-1427 Universal Truckload Services, Inc. Reports 2015 Financial Results Warren, MI – February 25, 2016 — Universal Truckload Services, Inc. (NASDAQ: UACL) today reported 2015 consolidated net income of $40.0 million, or $1.37 per basic and diluted share, on total operating revenue of $1.13 billion.Net income in the fourth quarter of 2015 totaled $9.3 million, or $0.33 per basic and diluted share, on total operating revenue of $286.0 million.This compares to $10.5 million of net income on total operating revenue of $302.5 million in the fourth quarter of 2014. Operating revenues from transportation services decreased $17.7 million, or 9.1%, to $177.5 million in the quarter ended December 31, 2015, from the comparable period one year earlier, due partially to a 7.7% year-over-year decrease in loads and a 1.4% decrease in average operating revenues per load, excluding fuel surcharges.Value-added services revenues increased $1.7 million in the most recent quarter.Revenues from intermodal services declined 1.1%, to $37.0million from $37.4 million in the fourth quarter of 2014. As we previously announced, demand for Universal’s transportation and logistics services broadly met fourth quarter 2015 expectations.Revenues from those operations included in our transportation segment decreased $25.3 million, or 12.4%, to $178.6 million in the quarter from $203.9 million one year earlier.$10.2 million of the decline relates to reduced fuel surcharges, triggered by lower oil prices.Revenues from our logistics segment increased $8.7 million, or 8.8%, to $107.2 million in the quarter ended December 31, 2015 compared to $98.5 million in the fourth quarter of 2014.Growth in our logistics segment is the result of solid continuing demand from automotive customers and from new operating locations, which were partially offset by slowing demand from heavy truck and selected industrial customers.
